                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TARIQ WYATT                                        :        CIVIL ACTION
                                                    :
    v.                                              :        No. 16-3778
                                                    :
 MUNICIPALITY OF COMMONWEALTH                       :        (consolidated with Civil Action
 OF PHILADELPHIA, et al.                            :        No. 14-1205)


                                              ORDER

         AND NOW, this 4th day of October, 2019, upon consideration of pro se Plaintiff Tariq

Wyatt’s response to this Court’s July 9, 2019, Order, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED Wyatt’s Complaint (Document 3 in No. 16-3778

and Document 5 in No. 14-1205) is DISMISSED without prejudice against Defendants Officers

Johnson and Byrne pursuant to Federal Rule of Civil Procedure 4(m).

         This case will proceed against the City of Philadelphia only at this stage.

                                                    BY THE COURT:



                                                     /s/ Juan R. Sánchez
                                                    Juan R. Sánchez, C.J.
